Citation Nr: 9903472	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  94-00 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a right medial meniscectomy currently evaluated 
as 10 percent disabling.

ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from September 1982 to 
November 1984.

This appeal arose from a June 1992 rating decision that had 
decreased a 20 percent rating to a 10 percent rating.



 
FINDINGS OF FACT

1.  The veteran failed to report for a VA examination August 
1998, which was scheduled in connection with his claim for an 
increased disability rating for his right knee disability.  

2.  Good cause for his failure to report is not shown and the 
evidence of record is not adequate for evaluating his 
service-connected right knee disability.


CONCLUSION OF LAW

The claim for increased evaluation for service-connected 
right knee medial meniscectomy, currently evaluated as 10 
percent disabling, is denied for failure to report for a 
scheduled VA examination. 38 C.F.R. § 3.655 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for an 
increased disability evaluation for his service connected 
disabilities within the meaning of 38 U.S.C.A. § 5107(a); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for a increased disability evaluation for 
a service connected disorder had been considered by the VA, 
he established a well-grounded claim for a increased rating).  
The Board is satisfied that all appropriate development has 
been accomplished and the VA has no further duty to assist 
the veteran in developing facts pertinent to his claim.  The 
veteran has not advised the VA of the existence of additional 
evidence, which may be obtained. 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, supra.   Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

38 C.F.R. § 3.655 also provides that when entitlement or 
continued entitlement to a VA benefit cannot be established 
or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  38 
C.F.R. § 3.655(a).  When the claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(Italics added).


BACKGROUND

In January 1989, the veteran filed a claim of entitlement to 
service connection for a right knee disability.  On the 
veteran's Application for Compensation or Pension, he 
reported that his address.  On the March 1989 Report of 
Medical Examination for Disability Evaluation form, the 
veteran reiterated that his address remained the same.  In 
June 1989 correspondence, however, the veteran listed his 
address with a changed street location.

In September 1989, the RO granted service connection for a 
right knee disability, and a 20 percent evaluation was 
assigned.  Notification of this award was sent to the veteran 
same address used by the veteran on his January 1989 claim, 
but without the P.O. Box number.  

A May 1990 rating decision determined that a temporary total 
rating was warranted for a five-month period of 
convalescence.  Notification of this award was sent to the 
address listed on the veteran's January 1989 claim.  The RO 
sent correspondence to this address in August 1991.

October 1991 correspondence from the veteran listed same P.O. 
Box, but excluded the street name as his current address.  
The RO sent correspondence to this address in October 1991, 
and November 1991.

In a December 1991 letter to the RO, the veteran indicated 
that his current address was at a different street location, 
but within the same city.  In correspondence dated the 
following month, however, the veteran reported his address 
with the same P.O. Box, with the street name.  This address 
is also noted on the February 1992 Report of Medical 
Examination for Disability Evaluation form.

A February 1992 rating decision proposed a 10 percent 
evaluation for the veteran's service-connected right knee 
disability, based on a VA examination performed earlier that 
month.  Notification of this determination was mailed to the 
address provided by the veteran in December 1991.  In 
addition, the RO sent correspondence to this address in March 
1992.

A June 1992 rating decision found that a 10 percent rating 
was warranted for the veteran's right knee disability.  
Notification of this decision was mailed to same P.O. Box 
number the following month.  The veteran filed a notice of 
disagreement (NOD) with this decision in October 1992, and 
requested a hearing.  The RO sent a statement of the case to 
the veteran at same address in December 1992.  Notification 
that a hearing was scheduled in April 1993 was also mailed to 
this address in February 1993.

A May 1993 VA examination report notes the veteran's address 
with the previously used P.O. Box and street name.  A 
supplemental statement of the case was sent to this address 
in August 1993, and the RO mailed correspondence to this 
address in December 1993.

In February 1994 correspondence, the veteran's attorney 
notified the RO of his withdrawal from further representation 
of the veteran.  The attorney indicated that the veteran's 
last known address was the one with the P.O. Box number.

The Board remanded the veteran's case to the RO for further 
development in February 1996.  The February 1996 Board Remand 
Order was based on, inter alia, 38 C.F.R. §§ 4.40 and 4.45 
(1995) and DeLuca v. Brown, 8 Vet. App. 222 (1995) 
considerations.  In compliance with this remand, the RO sent 
a development letter to the veteran in July 1996.  This 
correspondence was mailed to a completely different street 
and city.  This address was similarly listed on an August 
1996 VA Compensation and Pension Examination Request 
Worksheet, and all subsequent correspondence from the RO to 
the veteran.

The Board noted that a copy of the letter notifying the 
veteran of the date and time of the September 1996 VA 
examination was not of record.  A September 1996 computer 
generated form noted that the veteran failed to appear for 
this examination.

Further, the Board noted that prior to the February 1996 
Remand, the veteran's last known address was noted to be the 
one with the P.O. Box and street name.  It was unclear, 
however, how the RO obtained the new (and unexplained) 
address used subsequent to the Remand.  

Thereafter, the Board issued a May 1998 Board Remand as the 
record, relative to the RO's attempts to schedule 
appointments for VA examination to date, had not shown that 
the appellant had been apprised of the provisions of 38 
C.F.R. § 3.655.  In order to correct the procedural defects 
in this case, the Board deferred adjudication.  

The RO submitted a September 1998 SSOC that provided the 
Board their response to the May 1998 Board Remand Order.


ANALYSIS

While 38 C.F.R. § 3.655 provides that a claimant's failure to 
report for an examination requires either a decision based on 
the evidence of record or denial of the claim, that 
regulation is based upon the assumption that the veteran 
receives notice of that physical examination.  The United 
States Court of Veterans Appeals (Court) has held that the 
burden is on the Secretary to demonstrate that notice was 
sent to appellant's "latest address of record," and, in 
addition, the Secretary must show that the appellant lacked 
"adequate reason" (see 38 C.F.R. § 3.158(b) (1996)), or "good 
cause" (see 38 C.F.R. § 3.655), for failing to report for the 
scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993). 

Here, in response to the Board's May 1998 Remand, the RO 
scheduled the veteran for an August 1998 VA examination.  The 
RO utilized the same address that had been used for the 
delivery of the veteran's benefits checks as there had been 
no indication that the veteran's checks had been returned as 
undeliverable.  The RO's efforts in this regard are 
documented in a September 15, 1998 report.  

The veteran failed to report for his scheduled August 1998 VA 
examination, and his previous failures are adequately set 
forth in the record.  The record does not indicate the basis 
for such failures, or whether the veteran moved out of state.  
In any event, he has failed to provide a forwarding address.  
He gave no reason for his failure to report nor has he 
demonstrated good cause for such failure.  The governing 
regulation is clear that, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraph (b) of this section.  38 C.F.R. § 
3.655.  When a claimant fails to report for an examination 
scheduled in conjunction with any other original claim or, as 
uately advised the veteran that failure to 
report would result in "reduction or termination" of 
benefits.  See Connolly v. Derwinski, 1 Vet. App. 566 (1991); 
38 C.F.R. 3.655.  The Board finds this notice sufficient to 
invoke § 3.655 without violating Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Court has held that the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The veteran did not attempt to reschedule his examination, 
nor did he set forth good cause for his failure to report for 
the examination.  Accordingly, as the veteran, without good 
cause, failed to report for his scheduled VA examination, and 
as continued entitlement to pension cannot be established 
without a current VA examination, the claim is denied. 38 
C.F.R. § 3.655.


ORDER

Entitlement to an increased evaluation for post-operative 
residuals of a right medial meniscectomy, currently evaluated 
as 10 percent disabling, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date, which appears on the face of this decision, constitutes 
the date of mailing and the copy of this decision, which you 
have received, is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 8 -


